Appeal by the defendant from an amended judgment of the County Court, Rock-land County (Nelson, J.), rendered January 16, 1996, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon her previous conviction of driving while intoxicated.
Ordered that the amended judgment is affirmed.
The defendant was afforded meaningful representation of counsel (see, People v Rivera, 71 NY2d 705, 708; People v Baldi, 54 NY2d 137, 146-147). Furthermore, the defendant’s sentence is neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.